On Motion for Rehearing
TIREY, Justice.
Appellant in its motion for rehearing complains that this court erred in holding that the evidence was sufficient to support the jury’s finding that the insured was in good health, and further contends that we erred in holding that the jury’s finding in this behalf was not against the great weight and preponderance of the evidence.
Appellant in its motion says: “Was this man any more in good health than would be a person whose internal organs are eaten away by cancer but who apparently is in normal health? Was he in any better health than a person who, though suffering from a serious heart ailment, is able to control it by living carefully? The answer, obviously, is ‘no’.” We do not think the foregoing is a fair comparison or analysis of the factual situation here before us.
We have previously quoted at length in our original opinion the pertinent testimony relative to the good health of the deceased and it would serve no useful purpose to repeat it here; however, we do think it pertinent to set out that part of Dr. Rouns-aville’s testimony where he testified in part:
“Q. And as long as this dilantin sodium is taken, a man won’t have epileptic seizures, will he? A. If the dose is adequate and he stays on it.
“Q. That’s right. And he can lead his normal life and do anything anybody else can do as long as he takes that drug, can he not? A. As long as his seizures are under control.
“Q. Yes, sir. And he can work and he can have a normal life in every respect, isn’t that right? A. Yes, sir.
“Q. And as long as he takes that dilantin, he is in sound health for all purposes? A. Yes, sir. * * *
“Q. Doctor, you just testified that a man with epilepsy, taking dilantin, can lead a normal life; is that correct? A. That is correct.
“Q. Please state whether or not he still has epilepsy. A. He probably still has.”
Bearing in mind all of the facts and circumstances shown by this record and set out in the opinion, and bearing in mind the fact that there was an absence of testimony to the effect that the insured knew that he had epilepsy, and because the policy was less than $3,100, the agent, under specific instructions, made no inquiry as to epilepsy, and that insured had all of the appearances of being in good health, and that he was strong and vigorous and able to work, and that his death was probably *274•caused because a mistake was made in the prescription of the drug that he had filled for his relief (evidence having been tendered to this effect), and bearing in mind the statements made by Dr. Rounsaville, we think the jury had the right to find that the insured was in good health at the time he received the policy.
We have given our most caretful attention to appellant’s motion for rehearing and have again reviewed this record and we are of the view that the judgment of the trial court should be affirmed. Accordingly, appellant’s motion for rehearing is overruled.
HALE, J., not participating.